Citation Nr: 0024642	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  99-06 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for an asbestos-related 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The veteran had active duty service for purposes of 
Department of Veterans Affairs (VA) benefits from December 
1944 to January 1945 (with the United States Army) and from 
March 1945 to August 1945 (with the United States Merchant 
Marines).

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating decision of the VA 
regional office (RO) in Roanoke, Virginia, that denied 
service connection for asbestos exposure.


REMAND

The RO's denial of the veteran's claim for service connection 
for "asbestos disease" was certified for appellate review 
by the RO in April 1999, and in June 1999 the veteran's 
claims file was transferred to the Board.  Subsequent to 
this, in September 1999, the Board received congressional 
correspondence pertaining to this appeal, including evidence 
that was submitted by the veteran.  This evidence includes 
what appears to be a court document regarding a personal 
injury lawsuit filed by the veteran involving asbestos.  This 
document also makes reference to medical screening.  

Legal authority provides that unless there is a proper waiver 
of the RO's review of this additional evidence, it must first 
by considered by the RO.  See 38 C.F.R. § 20.1304(c).  Since 
a proper waiver of the evidence was not made by either the 
veteran or his representative, he still has a right to the 
RO's review.  Consequently, the case must be returned to the 
RO for its consideration of the additional evidence.  This is 
to ensure full compliance with due process requirements.  Id.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should review the evidence 
that was associated with the veteran's 
claims file after the file was 
transferred to the Board, including the 
court document and cover letter regarding 
a personal injury lawsuit involving 
asbestos.  

2.  After reviewing the evidence and 
completing any development deemed 
warranted by the record, the RO should 
readjudicate the claim of service 
connection for an asbestos-related 
disease.  If the decision remains adverse 
to the veteran, he and his representative 
should be issued a Supplemental Statement 
of the Case and be given an opportunity 
to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified, and has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




